Citation Nr: 0300061	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  01-03 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension, 
and if the claim is reopened, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 RO rating decision which held 
that new and material evidence had not been submitted to 
reopen a claim for service connection for hypertension.  
The veteran testified at an RO hearing in August 2000.


FINDINGS OF FACT

1.  Evidence received since an unappealed February 1996 RO 
rating decision, which denied a claim for service 
connection for hypertension, includes some evidence which 
was not previously considered and is not cumulative or 
redundant, and which is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.

2.  Based on all the evidence, the veteran's current 
hypertension began during his active military service.


CONCLUSIONS OF LAW

1.  Evidence received since the final February 1996 RO 
decision is new and material, and the claim for service 
connection for a hypertension is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991& Supp. 2002); 38 C.F.R. § 3.156 
(2001).

2.  Based on all the evidence, hypertension was incurred 
in active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Army from 
November 1979 to May 1995, at which point he took early 
retirement from the service.  

The veteran's active duty service medical records show a 
number of normal blood pressure readings which will not be 
detailed.  As to blood pressure readings which were high, 
the records note that in December 1993 his blood pressure 
was 130/100.  Subsequent multiple day blood pressure 
testing in December 1993 was mostly normal, although there 
were a couple of elevated readings of 153/76 and 158/84; 
he was advised to decrease salt intake and to have regular 
blood pressure testing.  Multiple day blood pressure 
testing in January 1994 was within normal limits.  When 
the veteran was seen for sinus complaints in September 
1994, his blood pressure was 142/94.  When seen for 
pharyngitis in November 1994, the blood pressure reading 
was 150/70.  On an April 1995 medical history form for the 
service separation examination, the veteran gave a history 
of some elevated blood pressures; on the objective April 
1995 separation examination, his blood pressure was 
146/76.  He was released from active duty at the end of 
May 1995.

The file contains post-service medical records from the 
service department (the veteran was seen as a military 
retiree), the VA, and private sources.  A multiple day 
blood pressure screening in September-October 1995 was 
mostly normal, although there were also borderline 
readings of 149/84 and 152/82.  

In January 1996, the veteran first claimed service 
connection for high blood pressure, claiming it started 
during active duty in December 1993.

Based on the above summarized evidence, in February 1996 
the RO denied service connection for hypertension, noting 
in part that diagnosed hypertension had not been shown.  
The veteran did not appeal this determination.  He later 
applied to reopen his claim for service connection for 
hypertension.  Evidence received since the February 1996 
unappealed RO decision is summarized below.

An August 1995 medical record shows that when the veteran 
was then seen for hernia complaints his blood pressure was 
167/99.  At a clinic visit in September 1995, his blood 
pressure was 148/92, and he gave a history of high blood 
pressure in service.  Some other additional medical 
records from the time shortly after service show normal 
blood pressure.  

In late March 1997, the veteran's blood pressure was 
156/96, the assessment was rule out hypertension, and 
multiple day blood pressure testing was ordered.  Testing 
in April 1997 included some elevated blood pressure 
readings, there was a history of borderline hypertension 
for several years, a current diagnosis of hypertension was 
made, and antihypertensive medication was started.

Later medical records, including a February 1999 VA 
examination, show ongoing diagnosed hypertension being 
treated with medication.

In a May 1999 statement, James J. Maccarone, D.O., related 
that he had treated the veteran for various conditions, 
including hypertension, since December 1998.  The doctor 
commented that he had seen service medical records which 
showed the veteran had signs of hypertension while on 
active duty, and it was quite possible that the veteran's 
service career could have contributed to the condition.

At an August 2000 RO hearing, the veteran noted he had 
high blood pressure readings in service, and he maintained 
that his current hypertension began in service.



II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of 
the evidence necessary to reopen and substantiate his 
claim for service connection for hypertenison.  Relevant 
medical records have been obtained and a VA examination 
has been provided.  The Board finds that the notice and 
duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Hypertension means persistently high blood pressure.  
Various criteria for what is considered elevated blood 
pressure have been suggested, and according to some 
medical authorities the threshold is a systolic pressure 
of 140 and a diastolic pressure of 90.  Dorland's 
Illustrated Medical Dictionary 635 (26th ed. 1981).

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Service connection for certain chronic diseases, including 
hypertension, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are 
not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and 
VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d).

In this case, service connection for hypertension was 
previously denied in a February 1996 RO decision.  That RO 
decision was not timely appealed and is considered final, 
with the exception that the claim may be reopened with new 
and material evidence.  And if the claim is thus reopened, 
the claim will be reviewed based on all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

During the time applicable to the present case, "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  [The definition of 
"new and material evidence" has since been changed but the 
new version is not applicable to the present case, given 
the date on which the application to reopen was filed.  
See 38 C.F.R. § 3.156(a) (2002).]

The veteran served on active duty from November 1979 to 
May 1995.  Evidence available at the time of the final 
February 1996 RO decision showed that during the latter 
part of active duty, and shortly after service, he had 
isolated elevated blood pressure readings, and he 
underwent multiple day blood pressure screenings.  
Persistently high blood pressure was not found, and there 
was no diagnosis of hypertension.  Without a diagnosis of 
the claimed condition, there could be no service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (1997).  
Evidence received since the final February 1996 RO 
decision includes medical evidence showing a post-service 
diagnosis of hypertension and a medical opinion linking it 
to service.  This additional evidence was not previously 
considered and is not cumulative or redundant, and it is 
so significant that it must be considered in order to 
fairly decide the merits of the claim.  The additional 
evidence is new and material, and thus the claim for 
service connection for hypertension is reopened.

The next question is whether service connection for 
hypertension is warranted, considering all the evidence, 
both old and new.  Manio, supra.  Again, the evidence 
shows intermittent high blood pressure during the 
veteran's active duty which ended in May 1995.  Chronic 
persistent high blood pressure (i.e., hypertension) was 
not shown in the year after service, let alone to a 
compensable degree.  See 38 C.F.R. § 4.101, Diagnostic 
Code 7101.  However, in the time immediately after 
service, the veteran continued to have intermittent 
elevated blood pressure readings, and in April 1997 he was 
given a diagnosis of hypertension and started on 
medication.  Later medical records have shown the 
diagnosis of hypertension has continued, and a May 1999 
statement from Dr. Maccarone suggests that the condition 
is related to service.

One reasonable interpretation of the evidence is that the 
veteran's intermittent or labile high blood pressure in 
service represented the early stages of chronic 
hypertension which was first diagnosed after service, and 
that therefore hypertension began during active duty.  See 
38 C.F.R. § 3.303(d).  With application of the benefit-of-
the-doubt rule, 38 U.S.C.A. § 5107(b), the Board holds 
that such is the case.  The Board concludes that 
hypertension was incurred in service.  Based on the 
reopened claim, service connection for hypertension is 
granted.


ORDER

The claim for service connection for hypertension has been 
reopened, and service connection claim for hypertension is 
granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

